Citation Nr: 0733214	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  The veteran's DD Form 214 indicates service in the 
Republic of Vietnam.

In a January 2005 rating decision which forms the basis for 
this appeal, service connection was denied for colon cancer.

In September 2007, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

In a November 2005 rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD) and a 30 
percent disability rating was assigned effective March 30, 
2005.  The veteran filed a timely notice of disagreement 
(NOD) as to the assignment of the 30 percent disability 
rating, and the RO issued a statement of the case in January 
2007.  In a January 2007 rating decision, a 70 percent 
disability rating was assigned effective March 30, 2005.  In 
a February 2007 statement, the veteran indicated that he was 
satisfied with the assignment of a 70 percent disability 
rating.  He did not file a substantive appeal on this issue.  
Therefore, this issue is not in appellate status.


FINDINGS OF FACT

1.  Colon cancer have not been shown to be related to the 
veteran's in-service exposure to herbicides.

2.  Colon carcinoma was not shown to be present in service or 
within the first post-service year.




CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for colon cancer in a letter sent in October 2004, which was 
specifically intended to address the requirements of the 
VCAA.  The VCAA letter informed the veteran of the evidence 
necessary to establish service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim of service connection for colon 
cancer.

As for the evidence to be provided by the veteran, in the 
October 2004 VCAA letter the RO asked the veteran to identify 
and send relevant medical evidence.  The RO provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.

Moreover, in the October 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to decide his 
claim.  A VA examination was conducted in November 2004.

In the October 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the October 2004 VCAA letter, the RO specifically told the 
veteran to submit any evidence in his possession that 
pertains to his claim.  This request is open ended.  That 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for colon cancer was 
initially adjudicated by the RO in January 2005, after the 
October 2004 VCAA letter.  Therefore, the timing of the VCAA 
notice which was given with regard to the four elements of 38 
U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the October 2004 VCAA letter described above.  As for 
elements (4) and (5), these elements were addressed by the RO 
in a letter to the veteran in June 2006 that pertained to his 
claim for an increased rating for PTSD.  However, the veteran 
was not notified of elements (4) and (5) as to the claim of 
service connection for colon cancer.  In any event, because 
the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for 
colon cancer, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  
The Board accordingly finds that there is no prejudice to the 
veteran as to the lack of notice as to the fourth and fifth 
elements in Dingess/Hartman.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Also, the veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), 20 Vet. App. 537 (2006), aff'd 07-7130 (Fed. Cir. 
Sept. 17, 2007) (timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
veteran's service medical records, private treatment records, 
and a report of November 2004 VA examination, which will be 
described below.  

The veteran has colon cancer and is presumed to have been 
exposed to herbicides.  While the RO afforded the veteran a 
medical examination, the RO did not obtain a medical opinion 
as to whether his colon cancer is related to active service, 
to include in-service exposure to herbicides.  A medical 
opinion is necessary if the evidence indicates that the colon 
cancer may be associated with the established in-service 
event or injury of exposure to herbicides.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the Board finds that competent 
medical evidence is necessary to suggest an association 
between colon cancer and exposure to herbicides since this 
type of relationship involves a matter of scientific study 
rather than a matter of lay observation.  The veteran's 
assertion that his colon cancer is related to in-service 
exposure to herbicides is not competent evidence indicating 
that colon cancer may be associated with the established in-
service event or injury of exposure to herbicides.  There is 
nothing in the record to show that the veteran has the 
expertise or specialized training necessary to link his colon 
cancer to presumed Agent Orange exposure in service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, there is no 
competent medical evidence of record that indicates that the 
colon cancer may be associated with the established in-
service event or injury of exposure to herbicides.  See 72 
Fed. Reg. 32,395 (June 12, 2007).  Accordingly, the Board 
finds that a medical opinion is unnecessary and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, and he testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

For carcinoma, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e) (2007); see also 38 U.S.C.A. § 1116(f).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.  In that regard, the National Academy of 
Sciences (NAS) has concluded in various reports that there is 
limited or suggestive evidence of no association between 
exposure to herbicides and gastrointestinal tract (esophagus, 
stomach, pancreas, colon, and rectum) tumors.  See 72 Fed. 
Reg. at 32,406.  The Secretary of VA noted that the evidence 
that suggests that there is no association between exposure 
to herbicides and gastrointestinal tract tumors also implies 
that Vietnam veterans are not at an increased risk of 
gastrointestinal tract tumors resulting from herbicide 
exposure.  Id.  Taking account of the available evidence and 
NAS's analysis, the Secretary of VA found that the credible 
evidence against an association between herbicide exposure 
and gastrointestinal tract tumors outweighs the credible 
evidence for such an association, and determined that a 
positive association does not exist.  Id.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met.  The 
veteran has colon cancer.  

With respect to Hickson element (2), the Board will 
separately discuss in-service disease (to include the one-
year presumptive period after service) and injury.

Contemporaneous evidence from the veteran's period of active 
service does not reflect a diagnosis of colon cancer.  The 
veteran's service medical records are entirely silent as to 
treatment or diagnosis of colon cancer.  Moreover, there are 
no treatment records from the one-year presumption period 
after active service (i.e., the presumptive period under 
38 C.F.R. § 3.309(a)).  In fact, colon cancer was not 
diagnosed until 2003, years after active service.  In short, 
the preponderance of the competent evidence shows that there 
was no colon cancer in service or during the one-year 
presumptive period.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

With respect to element (3), medical nexus, the Board will 
first discuss the matter of presumptive service connection 
under 38 C.F.R. § 3.309(e).  The Board will then address the 
veteran's claim under Combee, supra (i.e., medical nexus 
opinion evidence).

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed colon cancer.  
Therefore, the nexus presumption found in 38 C.F.R. 
§ 3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for colon cancer under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2007).

In the present case, the veteran asserts that there is a 
direct causal relationship between his Agent Orange exposure 
during service and his colon cancer.  However, there is 
nothing in the record to show that the veteran has the 
expertise or specialized training necessary to link his colon 
cancer to service or to presumed Agent Orange exposure in 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent medical evidence of record that relates 
the veteran's colon cancer to any purported Agent Orange 
exposure during service.  Further, there is no competent 
medical evidence of an association between the veteran's 
colon cancer and his active duty.  In fact, the first 
competent medical evidence of colon cancer is dated in 
September 2003, over 33 years after the veteran's separation 
from service.  

Accordingly, as the clear preponderance of the evidence 
weighs against the claim, service connection for colon cancer 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the evidence pertinent to the claim on 
appeal is not, at least, in relative equipoise, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










ORDER

Service connection for colon cancer is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


